Per Curiam.
A bill was brought to decree a conveyance to be a usurious mortgage and for appropriate relief. The chancellor decreed for the complainants and the defendants appealed.
There was an absolute conveyance, a contract to re-convey and a lease of the premises to the grantor. The amount loaned was $35,000.00, while the agreement to reconvey was to cover the amount with 8 °/o interest together with a bonus of $15,000.00 for the loan and an indebtedness of the original grantors to attorneys of $20,-000.00, making a total of $71,400.00. The chancellor on the evidence found the transaction to be a mortgage arid that it is usurious as to the $15,000.00 bonus. There is ample evidence to sustain this finding and as it does not appear to be erroneous, the decree will not be disturbed. See §2494 Gen. Stats. 1906; Connor v. Connor, 59 Fla. 467, 52 South. Rep. 727; Elliott v. Conner, 63 Fla. 408, 58 South. Rep. 241; Mitchell v. Mason, 65 Fla. 208, 61 South. Rep. 579; Hull v. Burr, 58 Fla. 432, 50 South. Rep. 754; Pervis v. Frink, 61 Fla. 712, 54 South. Rep. 862 ; Dixon Lumber Co. v. Jennings, 63 Fla. 405, 57 South. Rep. 615; Lovett v. Armstrong, 61 Fla. 681, 54 South. Rep. 381; 2 Florida Compiled Laws 1914 §2494 and notes.
Where the evidence is conflicting but it is legally sufficient to sustain a finding of the chancellor that the cir*210cumstances under which an absolute conveyance of land with a contract to reconvey the land and a lease thereof to the grantor were concurrently executed, constitute the transaction a mortgage under the statute, and the evidence shows usury in the transaction as found by the chancellor, the findings will not be disturbed unless shown to be clearly erroneous.
Affirmed.
All concur.